The following opinion was filed March 8, 1921:
Jones, J.
The court is equally divided in opinion upon the question involved on this appeal. Mr. Justice Vinje, Mr. Justice Rosenberry, and Mr. Justice Eschweiler are of the opinion that the judgment appealed from should be reversed. Mr. Chief Justice Siebecker, Mr. Justice Owen, and the writer are of the opinion that the judgment should be affirmed. Under the established rule it follows that the judgment appealed from must be affirmed. Application of Gruhl Sash & Door Co. 173 Wis. 215, 180 N. W. 845.
By the Court. — Judgment affirmed.
A motion for a rehearing was denied, without costs, on May 3, 1921.